Exhibit 10.1

COMMUTATION AGREEMENT

AND MUTUAL RELEASE

This Commutation Agreement and Mutual Release (the “Agreement”), by and between
United Guaranty Residential Insurance Company, an insurance company organized
under the laws of North Carolina (“United Guaranty”), and WM Mortgage
Reinsurance Company, Inc., an insurance company organized under the laws of
Hawaii (“Reinsurer”), is entered into as of February 28, 2014. The parties to
the Agreement shall be referred to collectively as the “Parties” and
individually as a “Party”.

WHEREAS, the Parties entered into the following reinsurance agreements (each, a
“Reinsurance Agreement” and collectively, the “Reinsurance Agreements”):

 

  1. No. 3-93, effective August 1, 1999, as amended;

  2. No. 3-93B, effective January 1, 2002, as amended;

  3. No. 3-58, effective January 1, 1998, as amended;

  4. No. 3-46, effective January 1, 1998, as amended; and

  5. No. 3-46B, effective January 1, 2002, as amended;

whereby United Guaranty agreed to cede to Reinsurer and Reinsurer agreed to
assume from United Guaranty certain insurance risks in exchange for the payment
by United Guaranty of certain reinsurance premiums to Reinsurer; and

WHEREAS, in connection with the Reinsurance Agreements, the Parties and US Bank,
National Association (the “Trustee”), entered into a trust agreement dated
December 31, 1998 (“Trust Agreement”), pursuant to which Reinsurer established a
trust account (the “Trust Account”) for the benefit of United Guaranty in order
to secure the obligations of Reinsurer under the Reinsurance Agreements; and

WHEREAS, United Guaranty and Reinsurer wish to fully and finally settle and
commute all rights, obligations and liabilities, known and unknown, of Reinsurer
and United Guaranty under the Reinsurance Agreements and Trust Agreement, to
terminate the Reinsurance Agreements and Trust Agreement in their entirety, and
fully and finally settle, discharge and release any and all of each of their
respective liabilities, rights, duties and obligations under the Reinsurance
Agreements and Trust Agreement;

NOW, THEREFORE, in consideration of this commutation, the mutual promises herein
contained and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the Parties
hereto mutually agree as follows:

 

  1.

Subject to obtaining the consents, waivers and approvals set forth in Paragraph
11 and as soon as practicable thereafter, the Parties shall direct the Trustee
to terminate the Trust Account and the Trust Agreement and to take all steps
necessary to liquidate all assets in the Trust Account into cash and pay to
United Guaranty, as soon as practicable after such notification, a cash amount
equal to seventeen million seven hundred thousand and six hundred and forty-six
dollars (US $17,700,646.00) (the “Commutation Amount”) from

 

Page 1 of 7



--------------------------------------------------------------------------------

  the Trust Account, in commutation, payment and full and final satisfaction of
all amounts owed, owing, or which may be owing, at any time to United Guaranty
regarding, in connection with, and/or arising under the Reinsurance Agreements
or Trust Agreement; provided, however, that the Parties agree that Reinsurer
shall have the right to designate which assets in the Trust Account shall be
liquidated in order to effect the payment of the Commutation Amount to United
Guaranty. Reinsurer acknowledges and agrees that, notwithstanding any contrary
provision of the Trust Agreement, the Commutation Amount may be used by United
Guaranty and applied for any legitimate purpose. Reinsurer shall remain
responsible for payment to the Trustee of such compensation and fees as may be
due to the Trustee through the date of termination of the Trust Agreement. In
connection with the payment of the Commutation Amount United Guaranty shall
direct the Trustee to pay to Reinsurer all remaining cash and assets in the
Trust Account (the “Remainder Amount”) contemporaneously with the remittance to
United Guaranty of the Commutation Amount and United Guaranty acknowledges and
agrees that, notwithstanding any contrary provision of the Trust Agreement, the
Remainder Amount may be used by the Reinsurer and applied for any legitimate
purpose.

 

  2. Upon execution of this Agreement and after satisfaction of all conditions
and requirements set forth in Paragraph 11, United Guaranty and Reinsurer hereby
declare and agree that the Reinsurance Agreements are terminated and shall be
fully and finally commuted with no further action required by either Party
hereto, and the Parties shall have no further rights, obligations, duties,
and/or liabilities to each other under, or in any way related to, the
Reinsurance Agreements or the Trust Agreement. In consideration of this
commutation, no other payment for losses, loss adjustment expenses, premiums or
other sums shall ever be owing to United Guaranty or Reinsurer in connection
with the Reinsurance Agreements or Trust Agreement.

 

  3. Reinsurer and United Guaranty further agree that, upon satisfaction of all
conditions and requirements set forth in Paragraph 11, the Parties shall deliver
to the Trustee a joint written notice of their intention to terminate the Trust
Agreement, which notice shall be in the form and substance reasonably
satisfactory to the Parties and shall include a copy of this executed Agreement
. United Guaranty and Reinsurer hereby expressly waive the notice provision of
Section 10 of the Trust Agreement and authorize the Trustee to terminate the
Trust Agreement immediately, in accordance with this Commutation Agreement.
United Guaranty and Reinsurer shall execute a Notice of Termination and any
other documentation reasonably requested by the Trustee or required by the Trust
Agreement as soon as reasonably practicable to effect such termination and to
effectuate the liquidation and release of the Trust Assets to United Guaranty,
as further described in Paragraph 1 above.

 

  4.

Reinsurer, on behalf of itself and its Affiliates, and their respective
predecessors, successors, assigns, shareholders, officers, directors, employees
and agents (collectively with Reinsurer, the “Reinsurer Releasors”), for good
and valuable consideration given, hereby forever releases, acquits and
discharges United Guaranty, its predecessors, successors, assigns, Affiliates,
subsidiaries, and parent companies, and their respective shareholders, officers,
directors, employees, and agents (collectively with United Guaranty, the “United
Guaranty Releasees”), of and from any and all past, present and future
liabilities and obligations arising out of, related to, on account of, growing
out of,

 

Page 2 of 7



--------------------------------------------------------------------------------

  under or relating in any way to the Reinsurance Agreements or the Trust
Agreement, whether written or oral, known or unknown, reported or unreported,
and whether previously existing, currently existing or arising in the future,
whether grounded in law or equity, in contract or in tort, including, but not
limited to, all actions, causes of action, suits, arbitral proceedings,
premiums, dues, debts, claims, sums of money, covenants, contracts,
controversies, agreements, reckonings, bonds, bills, promises, doings,
omissions, costs, offsets, duties, damages, judgments, arbitrations, mediations,
expenses, adjustments, accounts, executions, losses and demands whatsoever in
law or equity, contract or in tort, which any of the Reinsurer Releasors now
have, claim to have, or may in the future have against any of the United
Guaranty Releasees under the terms, provisions, endorsements, addenda,
conditions of, or otherwise arising out of, related to, on account of, growing
out of, under or relating in any way to, the Reinsurance Agreements or the Trust
Agreement, provided however, that this release does not discharge obligations of
United Guaranty that have been undertaken or imposed by the terms of this
Agreement. As used in this Agreement, “Affiliate” means, with respect to a Party
or entity, a person or entity that, directly or indirectly, is controlled by,
controls, or is under common control with, that Party or entity.

 

  5. United Guaranty, on behalf of itself and its Affiliates, and their
respective predecessors, successors, assigns, shareholders, officers, directors,
employees and agents (collectively with United Guaranty, the “United Guaranty
Releasors”), for good and valuable consideration given, hereby forever releases,
acquits and discharges Reinsurer, its predecessors, successors, assigns,
Affiliates, subsidiaries, and parent companies, and their respective
shareholders, officers, directors, employees, and agents (collectively with
Reinsurer, the “Reinsurer Releasees”), of and from any and all past, present and
future liabilities and obligations arising out of, related to, on account of,
growing out of, under or relating in any way to the Reinsurance Agreements or
the Trust Agreement, whether written or oral, known or unknown, reported or
unreported, and whether previously existing, currently existing or arising in
the future, whether grounded in law or equity, in contract or in tort,
including, but not limited to, all actions, causes of action, suits, arbitral
proceedings, premiums, dues, debts, claims, sums of money, covenants, contracts,
controversies, agreements, reckonings, bonds, bills, promises, doings,
omissions, costs, offsets, duties, damages, judgments, arbitrations, mediations,
expenses, adjustments, accounts, executions, losses and demands whatsoever in
law or equity, contract or in tort, which any of the United Guaranty Releasors
now have, claim to have, or may in the future have against any of the Reinsurer
Releasees under the terms, provisions, endorsements, addenda, conditions of, or
otherwise arising out of, related to, on account of, growing out of, under or
relating in any way to, the Reinsurance Agreements or the Trust Agreement,
provided however, that this release does not discharge obligations of the
Reinsurer that have been undertaken or imposed by the terms of this Agreement.

 

  6. In the event that any party shall bring an action to enforce the terms of
this Agreement or to declare rights hereunder, the prevailing party in any such
action, shall be entitled to costs and reasonable attorneys’ fees to be paid by
the non-prevailing party as fixed by a court of appropriate jurisdiction,
including, but not limited to, reasonable attorneys’ fees and court costs
incurred in courts of original jurisdiction, bankruptcy courts and appellate
courts.

 

Page 3 of 7



--------------------------------------------------------------------------------

  7. This Agreement constitutes the entire agreement among the parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
herewith. No modification of this Agreement shall be binding upon a party unless
in writing and signed by the party against whom enforcement is sought. In the
event of any conflict between the terms of the Reinsurance Agreements or the
Trust Agreement and this Agreement, the provisions of this Agreement shall
supersede and prevail.

 

  8. Except as otherwise provided herein, the terms and conditions of this
Agreement shall be kept confidential by the Parties and neither Party may
disclose the terms and conditions of this Agreement to any third party without
the prior written consent of the other Party or as may be required by law and/or
in compliance with a subpoena after giving reasonable notice to the other Party
(to the extent that such notice is permitted by law). Notwithstanding the above,
the foregoing prohibition on disclosure shall not prevent Reinsurer from making
such disclosures as are necessary or appropriate upon advice of counsel to
comply with Federal and state securities laws or from disclosing the terms and
conditions of this Agreement to the parties identified in Paragraph 11 for
purposes of obtaining the necessary consents, waivers and approvals. In
addition, the foregoing prohibition shall also not apply to necessary
disclosures to: (i) the Trustee as set forth in Paragraphs 1 and 3 above;
(ii) independent auditors, accountants, actuaries, consultants and attorneys of
either Party and the captive management representative of Reinsurer; (iii) any
state or federal regulator pursuant to its regulations or demands; or iv) any
Government Sponsored Enterprise.

 

  9. This Agreement shall be binding upon, and inure to the benefit of, the
Parties hereto, their respective successors and permitted assigns and their
liquidators and rehabilitators. Neither Party may assign this Agreement, or any
of its rights or obligations hereunder, without the prior written consent of the
other Party. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed to have been duly given or made
as follows: (a) if sent by registered or certified mail in the United States
return receipt requests, upon receipt; (b) if sent by reputable overnight air
courier two business days after mailing; (c) if sent by facsimile transmission,
with a copy mailed on the same day in the manner provided in (a) or (b) above,
when transmitted and receipt is confirmed by telephone; or (d) if otherwise
actually personally delivered, when delivered, and shall be delivered as
follows:

 

  a. If to United Guaranty:

United Guaranty Residential Insurance Company

230 North Elm Street, Greensboro, NC 27401

Attention: John Gaines

 

  b. If to the Reinsurer:

WM Mortgage Reinsurance Company, Inc.

 

Page 4 of 7



--------------------------------------------------------------------------------

1201 Third Avenue, Suite 3000

Seattle, WA 98101

Facsimile 206-432-8879

Attention: Peter L. Struck

With a copy to:

Ms. Lynn Saito

Vice President, Captive Solutions

Marsh Management Services, Inc.

745 Fort Street, Suite 1100

Honolulu, HI 96813

 

  10. The Parties represent that they enter into this Agreement freely,
voluntarily and at arms-length, in reliance on their own judgment, belief, and
knowledge and with and upon the advice of counsel of their own choice and that
the person executing this Agreement on behalf of the Party has the necessary and
appropriate authority to do so; that neither Party has notice of any pending
action, agreements, transactions, or negotiations to which it is a party or is
likely to be made a party that would render this Agreement or any part thereof
void, voidable, or unenforceable; and any authorization, consent, or approval of
any governmental entity, required to make this Agreement valid and binding has
been obtained.

 

  11. The Parties agree that this Agreement shall not be effective unless and
until all necessary approvals, consents and waivers are obtained from (a) the
requisite Holders of the 13% Senior First and Second Lien Notes issued by WMI
Holdings Corp. pursuant to Indentures dated March 19, 2012, (b) the requisite
Lenders of the WMI Holdings Corp. Financing Agreement dated March 19, 2013, and
(c) the State of Hawaii Insurance Department. In the event any of such consents,
waivers and approvals, as the case may be, are not obtained, this Agreement
shall be null and void. (Capitalized terms in sections (a), (b), and (c) of this
paragraph refer to the capitalized terms defined in the specific agreements
referenced.)

 

  12. This Agreement and the legal relations between the parties shall be
governed by and construed in accordance with the laws of the State of North
Carolina.

 

  13. Any capitalized terms not specifically defined in this Agreement are
defined in the Reinsurance Agreements or Trust Agreement.

 

Page 5 of 7



--------------------------------------------------------------------------------

  14. This Agreement may be executed in counterparts, each of which shall be
deemed an original, and the counterparts shall constitute but one and the same
instrument which shall be sufficiently evidenced by any one counterpart.

[THE REST OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, UNITED GUARANTY and Reinsurer have caused this Agreement to
be executed by their respective duly authorized representatives indicated below.

 

  UNITED GUARANTY RESIDENTIAL INSURANCE COMPANY   By:  

/s/ John E. Gaines

   Date:   

4/2/14

  Print Name and Title:   

John E. Gaines, SVP

    By:  

/s/ Jason H. Hanflick

   Date:   

4/2/14

  Print Name and Title:   

Jason H. Hanflick, AVP

  WM MORTGAGE REINSURANCE COMPANY, INC.   By:  

/s/ Charles Edward Smith

   Date:   

4/3/14

  Print Name and Title:   

Charles Edward Smith, President

  By:  

 

   Date:   

 

  Print Name and Title:   

 

 

Page 7 of 7